        Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 1 of 51



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

LISA GUFFEY and CHRISTINE SMITH,

              Plaintiffs,

   v.
                                               Case No. 1:18-cv-01271-CRC
JAMES C. DUFF, in his official capacity as
Director of the Administrative Office of the
United States Courts,

              Defendant.


                       MEMORANDUM IN SUPPORT OF
                DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
             Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 2 of 51



                                                    TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

BACKGROUND ............................................................................................................................ 4

      I.     THE AO PERFORMS ESSENTIAL FUNCTIONS FOR THE JUDICIAL
             BRANCH. ......................................................................................................................... 4
               A. The AO was created as part of reforms to relieve the Judicial Branch from prior
                      reliance on the Executive Branch to secure important prerogatives. ...................... 4
               B. The AO and its employees support the Judiciary in numerous important ways. .... 6
               C. AO employees work on behalf of the Judiciary in important matters before
                      Congress and with the Executive Branch and are a public face of the Judiciary. .. 8

      II.      THE REVISED AO CODE OF CONDUCT................................................................ 11

      III.       THIS LITIGATION ................................................................................................... 12
               A. Plaintiffs’ Complaint............................................................................................. 12
               B. The Court’s Preliminary Injunction Memorandum Opinion ................................ 13

LEGAL STANDARD................................................................................................................... 15

ARGUMENT ................................................................................................................................ 15

        I.       DEFENDANT IS ENTITLED TO JUDGMENT ON PLAINTIFFS’ FIRST
                 AMENDMENT CLAIM. ........................................................................................... 15
               A.       Under Pickering, the government may justify restrictions on employee speech
                        through reasonable predictions of harm, which are entitled to deference. .......... 16
               B.       Unrestricted partisan political activity poses a realistic and reasonably
                        foreseeable threat to the Judiciary’s appearance of independence within
                        the Judiciary, before Congress, and in the eyes of the general public. ............... 22
                            1. Expressing opinions publicly regarding a political party or partisan
                                 candidate. .................................................................................................. 28
                            2. Wearing or displaying partisan badges, signs, or buttons. ........................ 30
                            3. Driving voters to polls on behalf of a partisan candidate or political

                                                                       ii
          Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 3 of 51



                                party; organizing events for a partisan candidate; attending a partisan
                                fundraiser. ................................................................................................. 31
                          4. Contributing funds to a political party, political action committee, or
                                partisan candidate...................................................................................... 33
                          5. Being a member of a partisan organization; attending a party convention,
                             rally, or meeting; attending an event for a partisan candidate. ................. 34
              C.      Public confidence in the Judiciary’s independence would suffer if it were drawn
                      into the arena of political dispute with the other branches. ................................. 36
              D.      The Challenged Restrictions on partisan political activity are reasonably
                      necessary to protect the Judiciary’s independence from partisan politics........... 40

        II.    PLAINTIFFS HAVE FAILED TO ALLEGE FACTS ENTITLING THEM
                TO RELIEF ON THEIR FIFTH AMENDMENT VAGUENESS CLAIM AND,
                EVEN IF THEY HAD PROPERLY PLED THE CLAIM, IT IS BELIED BY
                THE EVIDENCE........................................................................................................ 43

CONCLUSION ............................................................................................................................. 45




                                                                     iii
           Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 4 of 51



                                                 TABLE OF AUTHORITIES



Cases

Baumann v. Dist. of Columbia,
  795 F.3d 209 (D.C. Cir. 2015) ...................................................................................... 16, 17, 19
Bell Atl. V. Twombly,
  550 U.S. .............................................................................................................................. 44, 45
Buckley v. Valeo,
  424 U.S. 1 (1976) ...................................................................................................................... 43
Bynum v. U.S. Capitol Police Bd.,
  93 F. Supp. 2d 50 (D.D.C. 2000) .................................................................................. 43, 44, 45
Chandler v. Judicial Council of the Tenth Circuit,
  398 U.S. 74 (1970) ...................................................................................................................... 6
Connick v. Myers,
  461 U.S. 138 (1983) ............................................................................................................ 19, 40
Garcetti v. Ceballos,
  547 U.S. 410 (2006) .................................................................................................................. 17
Geary v. Renne,
  880 F.2d 1062 (9th Cir. 1989) .................................................................................................. 38
Grayned v. City of Rockford,
  408 U.S. 104 (1972) .................................................................................................................. 43
Hodge v. Talkin,
  99 F. 3d 1145 (D.C. Cir. 2015) ................................................................................................. 20
Jurgensen v. Fairfax Cty.,
  745 F.2d 868 (4th Cir. 1984) .................................................................................................... 42
Lalowski v. City of Des Plaines,
  789 F.3d 784 (7th Cir. 2015) .................................................................................................... 19
Lane v. Franks,
  573 U.S. 228 (2014) .................................................................................................................. 16
Novell v. United States,
  109 F. Supp. 2d 22 (D.D.C. 2000) ..................................................................................... passim
Orange v. District of Columbia,
  59 F.3d 1267 (D.C. Cir. 1995) .................................................................................................. 17
Pickering v. Board of Education,
  391 U.S. 563 (1968) ...................................................................................................... 16, 17, 40
Pro-Football, Inc. v. Harjo,
  284 F. Supp. 2d 96 (D.D.C. 2003) ............................................................................................ 15
Sanjour v. EPA,
  56 F.3d 85 (D.C. Cir. 1995) ................................................................................................ 19, 20
Smith v. Goguen,
  415 U.S. 566 (1974) .................................................................................................................. 43
U.S. Civil Service Comm’n v. Nat’l Ass’n of Letter Carriers,
  413 U.S. 548 (1973) ...................................................................................................... 21, 22, 40


                                                                      iv
           Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 5 of 51



United Pub. Workers of Am. (C.I.O.) v. Mitchell,
  330 U.S. 75 (1947) .................................................................................................................... 41
United States v. Nat’l Treas. Emps. Union,
  513 U.S. 454 (1995) ........................................................................................................... passim
Ward v. Rock Against Racism,
  491 U.S. 781 (1989) .................................................................................................................. 44
Weaver v. U.S. Info. Agency,
  87 F.3d 1429 (D.C. Cir. 1996) ........................................................................................... passim
Williams-Yulee v. Fla. Bar,
  Ass’n, 135 S. Ct. 1656 (2015) ................................................................................... 1, 14, 18, 20

Statutes

28 U.S.C. § 331 ............................................................................................................................... 5
Pub. L. No. 67-298 .......................................................................................................................... 5
Pub. L. No. 76-299 .......................................................................................................................... 5
Pub L. No. 115-391 ....................................................................................................................... 29

Rules

Federal Rule of Civil Procedure 12 .............................................................................................. 45
Federal Rule of Civil Procedure 56 .............................................................................................. 15

Other Authorities

Arthur S. Miller, Public Confidence in the Judiciary: Some Notes & Reflections,
   35 Law & Contemp. Prob. 69 (1970) ....................................................................................... 23
Federal Judicial Administration,
   44 Am. U. L. Rev. 1557 (1995) .............................................................................................. 5, 6
Interbranch Politics: The Administrative Office of U.S. Courts as Liaison,
   24 Just. Sys. J. 43 (2003) .......................................................................................................... 10
Judicial Independence, Judicial Accountability, and Interbranch Relations,
   95 Geo. L.J. 909 (2007) .............................................................................................................. 9
Judicial System Institutional Frameworks: An Overview of the Interplay Between Self-
   Governance and Independence,
   2011 Utah L. Rev. 121 ................................................................................................................ 5




                                                                       v
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 6 of 51



                                        INTRODUCTION

       Because federal courts lack the power of either the sword or the purse, they must depend

for their authority on the respect of the public and the other branches of government. See, e.g.,

Memorandum Opinion, ECF No. 13 (“Mem. Op.”) at 13-14 (quoting The Federalist No. 78, at

464-65 (A. Hamilton) (C. Rossiter ed., 1961)). And the Judiciary has long enjoyed sustained

public respect that has enabled its courts to decide cases of great public import—and, sometimes,

great controversy—without fear of political reprisal. Critical to that respect is the Judiciary’s

reputation for impartiality and independence from partisan influence; preserving that reputation is

an interest that this Court and others have uniformly recognized as a compelling one of the highest

order. Mem. Op. 13 (quoting Williams-Yulee v. Fla. Bar Ass’n, 135 S. Ct. 1656, 1666 (2015)).

This reputation is earned not only through the Judiciary’s decisions, but also through policy-

making; setting priorities for the Branch; establishing rules of procedure for and access to its

courts; managing its finances; overseeing and setting rules for the ethical conduct of its judges and

employees; and performing other internal administrative functions it has been entrusted to carry

out. And it is not only the public that renders ultimate judgment on that reputation; the perceptions

of the other two branches of government with which the Judiciary interacts and of the judges and

employees of the Judicial Branch themselves carry significant consequence as well. Yet there is

evidence that this reputation is in danger of slipping, and of doing so with rapidity as today’s

partisan divides take firmer hold.

       The federal courts themselves have long sought to prevent any such harm to their perceived

independence and impartiality by restricting the partisan activities of court personnel: the judges,

their law clerks, and courtroom and courthouse staff. But the restrictions on partisan activities for

court personnel did not appear in the Code of Conduct for the 1,100 employees of the Judicial

Branch entity that serves numerous critical functions on behalf of the Branch, the Administrative
                                                 1
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 7 of 51



Office of the United States Courts (“AO”). The AO’s Director, Defendant James Duff, decided in

2015 to address that discrepancy and conform the AO’s Code to that of the courts by restricting

partisan political activity by AO employees. The updated Code went into effect on March 1, 2018,

prompting Plaintiffs to challenge nine specific restrictions under the First Amendment.

       Because the AO is an integral part of the Judiciary—and thus closely associated with the

courts in the eyes of the public, judges, Congress, and the Executive Branch—conformity between

its Code and that of the courts represents a sensible policy decision in its own right. But by

restricting observable partisan political activity by AO employees, Director Duff sought more than

to unify the conduct rules within the Branch. He sought to foreclose the increasingly likely

possibility that even an isolated episode of partisan affiliation by an AO employee could enter into

public view and discourse, and thereby adversely color how the public—and, critically, other

branches of government and federal judges themselves—view the Judiciary.

       That prospect, Director Duff reasonably feared, could lead the general public, members of

Congress and staff, the judges with whom AO employees work, and Executive Branch officials to

question the Judicial Branch’s independence. For instance, an AO employee whose official duties

entail drafting revisions to a procedural rule concerning nationwide injunctions might raise grave

doubts about his objectivity on that subject simply by donning a red “Make America Great Again”

baseball cap when he leaves the office for Union Station and his commute home, or for happy hour

at a nearby pub on Capitol Hill. Or imagine a different AO employee who, the day before she

meets with the Republican Chairman of the Senate Judiciary Committee to advocate for important

legislation affecting the courts, is discovered by a committee staffer’s online research to have made

recent contributions to the MoveOn.org political action committee.

       The potential for that kind of harm, even if initially only incremental, threatens one of the

core attributes on which the Judiciary critically relies: its perceived independence from partisan
                                                 2
        Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 8 of 51



and political influence. That is indeed among the reasons the AO was created, one of a series of

reforms designed to increase the Judiciary’s autonomy and reduce its reliance on the political

branches for policy-making, administration, budgeting, and other vital needs. Yet unrestricted

partisan political activity by AO employees, particularly in a climate of deepening and ubiquitous

partisan division and dispute, poses a substantial risk of drawing the Judicial Branch into the

political squabbles which it has consistently sought, and that it was intended by design, to avoid.

       These risks are predicated on reasonable assumptions about behavior in a culture where

individuals are increasingly connected, their political acts are increasingly visible, and exploitation

of information for partisan advantage is increasingly common. Moreover, if the Judiciary’s

reputation for independence were to suffer harm in the eyes of the public, given federal courts’

inability or institutional unwillingness to directly influence public opinion, that slide in public

confidence would be difficult to arrest, let alone reverse. The Judiciary’s interest in preserving its

reputation for independence in the face of these potential harms, even when measured against

Plaintiffs’ interest in political expression, must prevail in the balancing this Court has been asked

to perform. Measured against the applicable legal standard, and bolstered by the evidence

supporting the AO’s predictions of harm to the Judiciary, judgment should be entered for

Defendant on Plaintiffs’ First Amendment claim.

       This Court has preliminarily enjoined seven of the nine restrictions, finding on the basis of

a limited factual record and expedited briefing that Plaintiffs had satisfied the requirements for

temporary relief. Now, at summary judgment, the record includes declarations from Director Duff,

a senior AO official, and two former senior staffers on the Senate Judiciary Committee. This

record, which was not before the Court at the preliminary injunction stage, demonstrates that when

this Court conducts the balancing test anew in reviewing Plaintiffs’ First Amendment claim, it

should reach a different outcome and enter judgment for Director Duff on all nine restrictions.
                                                  3
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 9 of 51



                                         BACKGROUND

I.     THE AO PERFORMS ESSENTIAL FUNCTIONS FOR THE JUDICIAL BRANCH.

       The AO was created by Congress as part of broad judicial reforms in the early 20th century

designed to relocate responsibility for administering the federal courts from the Executive Branch

to the Judiciary itself. These reforms further created mechanisms for the Judiciary to establish

policies that would govern the entire Branch. The AO’s primary mission, which it fulfills through

approximately 1,100 employees, is to help draft and carry out the Judicial Branch’s policies as set

by the Judicial Conference of the United States (“Judicial Conference” or “Conference”) and to

provide administrative, budgetary, and other support for the federal courts. In fulfilling these

duties, AO employees work closely with hundreds of federal judges at the AO’s primary office in

Washington, D.C. and with courthouse staff around the country, advocate for the Judiciary before

the people’s elected representatives in the United States Congress, and, more broadly, serve as the

point of contact for matters affecting the Judicial Branch within the federal government.

       A.      The AO was created as part of reforms to relieve the Judicial Branch from
               prior reliance on the Executive Branch to secure important prerogatives.

       From its establishment by Article III of the Constitution until 1939, the federal Judiciary

relied on the Executive Branch to serve its budgeting priorities, and personnel and operational

needs. Even then, the agency responsible for providing financial and administrative support to the

courts shifted on more than one occasion, from the Treasury Department, see Act of Sept. 2, 1789,

1 Stat. 65 (1789); Act of May 8, 1792, ch. 37, § 9, 1 Stat. 279, 281 (1792), to the Department of

the Interior in 1849, see Act of Mar. 3, 1849, ch. 108, § 4, 9 Stat. 395, 395 (1849), and finally, to

the Department of Justice in 1870, see Act of June 22, 1870, ch. 150, §15, 16 Stat. 162, 164 (1870).

       In 1922, partly in response to the Judiciary’s desire for greater self-governance and policy-

making prerogative, the Conference of Senior Circuit Judges—now the Judicial Conference—was


                                                 4
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 10 of 51



created. See Pub. L. No. 67-298, 42 Stat. 837, 838, codified as amended at 28 U.S.C. § 331 et

seq.; see also Markus B. Zimmer, Judicial System Institutional Frameworks: An Overview of the

Interplay Between Self-Governance and Independence, 2011 Utah L. Rev. 121, 126-27 (describing

how the Judiciary’s “growing resistance” to “sometimes heavy-handed [Executive Branch]

oversight and control of the court system’s annual budgetary allocations” led to “initiatives for

organizational realignment and the incremental transfer of governance authority from executive

departments to the judicial system”). Among the Conference’s responsibilities are to “make a

comprehensive survey of the condition of business in the [federal] courts”; to “submit suggestions

and recommendations to the various courts to promote uniformity of management procedures and

the expeditious conduct of court business”; to “carry on a continuous study of the operation and

effect of the general rules of practice and procedure” used in federal courts; and, through the Chief

Justice, to “submit to Congress an annual report of the proceedings of the Judicial Conference and

its recommendations for legislation.” 28 U.S.C. § 331.          Notwithstanding the Conference’s

creation, the Justice Department continued daily management for the Judiciary.

       In 1939, seeking to further the Judiciary’s independence from political influences in the

Executive Branch, Congress established the Administrative Office of the U.S. Courts and separate

judicial councils for each of the judicial circuits then in existence. See Administrative Office Act

of 1939, Pub. L. No. 76-299, 53 Stat. 1223; Harlington Wood, Jr., Judiciary Reform: Recent

Improvements in Federal Judicial Administration, 44 Am. U. L. Rev. 1557, 1562 (1995) (noting

that Congress passed the 1939 Act out of “[r]ecogni[tion] that an independent judiciary requires a

substantial degree of administrative independence”). The AO, under the supervision of the Judicial

Conference, was to be responsible for all aspects of the administration of the Judiciary and to

support its judges in their policy-making function through the Conference.

       The 1939 Act “furnish[ed] to the Federal courts the administrative machinery for self-
                                                 5
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 11 of 51



improvement, through which those courts will be able to scrutinize their own work and develop

efficiency and promptness in their administration of justice.” H.R. Rep. No. 76-702, at 2 (1939);

id. (promoting the bill’s “definite separation of the judicial branch . . . from fiscal and

administrative control by the executive branch” and observing that “[u]nder the present system, an

attorney general wishing to do so could interfere with the freedom of the courts”). The AO “was

to be an arm of the judicial branch of government and under the direct control of the Supreme

Court and the Judicial Conference of the United States.” Chandler v. Judicial Council of the Tenth

Circuit, 398 U.S. 74, 97, 102 (1970) (Harlan, J., concurring).

       Since its establishment, the AO—headquartered in the Thurgood Marshall Federal

Judiciary Building adjacent to Capitol Hill in Washington, D.C.—now has over 1,100 employees

who work daily with federal judges to create and establish the Judiciary’s policies and priorities,

provide ethical advice and guidance to judges, serve as liaison to the Legislative and Executive

Branches, other governmental entities, and the public, and provide a broad array of support to

judges and others working in federal courts nationwide. Duff Decl. ¶¶ 5-7; Baugher Decl. ¶¶ 4-5.

       Overall, the creation of the AO, the Judicial Councils, and the Judicial Conference

advanced the Judiciary as a fully independent branch of government administering its own

policies, operations, and resources. See Wood, supra, at 1563 (creation of Conference, AO, and

Judicial Councils “had a revolutionary impact on federal judicial administration”); Zimmer, supra,

at 127 (creation of AO in 1939 “usher[ed] in a new era of institutional independence that

simultaneously imposed the mantle of strict administrative accountability on the national

leadership of the judiciary”). The AO fulfills this “mantle of strict accountability” by reflecting

the Judiciary’s independence and nonpartisanship in carrying out its functions. Duff Decl. ¶ 15.

       B.      The AO and its employees support the Judiciary in numerous important ways.

       AO employees perform a broad range of services for the Judiciary. Most prominently, the
                                                6
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 12 of 51



AO supports the Judicial Conference and its many committees, working groups, and advisory

councils. Duff Decl. ¶ 9-10. The Conference works closely with the AO and its employees to

make national policy for the Judiciary on subjects including court rules, probation and pretrial

services, defender services, budgets, information technology, personnel, facilities, courthouse and

judicial security, and judicial salaries and benefits. Id. ¶ 9. For example, the Conference can make

recommendations to amend certain provisions of the Federal Rules of Civil Procedure and

determine where and how many new judgeships are needed. Director Duff is the Secretary of the

Conference and, in that capacity, supervises and coordinates the Conference’s policymaking

efforts and the AO staff who support those efforts. Id. ¶ 10.

       Employees from nearly every office and department in the AO provide support to Judicial

Conference committees, workings groups, and councils. Among other tasks, these employees draft

proposed legislation for the Judicial Branch, improve the courts’ case management processes,

develop and prioritize the budget needs for the Branch, and provide recommendations on policy

issues pending before Conference committees that, if approved, become the official policy of the

Branch. Duff Decl. ¶¶ 10-11. AO employees in the Department of Administrative Services work

with judges on the Committee on Judicial Resources to carry out the difficult and sensitive task of

determining how many new judgeships are needed, and in which courts. Baugher Decl. ¶ 5.

       As but two recent examples, AO staff in the Office of the General Counsel helped to draft

changes to the Code of Conduct for U.S. Judges, which broadly governs all lower court federal

judges, and the Judicial Conduct and Disability Rules, which establish mechanisms for any person

to file a complaint of judicial misconduct or disability against a federal judge. Those changes were

approved by the Conference in March 2019 and went into immediate effect. Duff Decl. ¶ 10.

Another issue that could soon be addressed by AO employees supporting the Conference is

whether to impose geographic limits on a district court’s preliminary injunction that is otherwise
                                                 7
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 13 of 51



national in scope. Id. at ¶ 26. If taken up by a Committee or the full Conference, that issue could

result in changes to the Federal Rules of Civil Procedure or lead to legislation in Congress. In the

past, AO employees have proposed countless policies that have been approved by the Conference

in areas that broadly affect how litigants and the public interact with the Judicial Branch, such as

courtroom cameras, pro se litigant access, and PACER access. Id. at ¶ 10.

       AO employees work closely with federal judges. Supporting the Conference requires

collaboration and communication with the more than 250 federal judges who comprise the

Conference committees. Additionally, over 100 federal judges serve on advisory councils which

assist the AO in drafting policy recommendations for the Conference and its committees, and for

the AO. Judges supervise AO employees staffing committees, and make recommendations about

hiring, promotion, and assignment of AO staff to particular committees or working groups. Duff

Decl. ¶¶ 9-11, 13; Baugher Decl. ¶ 8. Outside the committees, dozens of AO employees in the

Judicial Services Office and Office of the General Counsel regularly counsel federal judges on a

variety of topics, including ethics advice on recusals, participation in outside activities, and gifts.

Duff Decl. ¶ 11(a)-(b); Baugher Decl. ¶ 8. On any given day, judges in the Thurgood Marshall

Building may outnumber those in most courthouses around the country. Duff Decl. ¶ 9. The AO

is a critical component of the Judicial Branch, and its “activities are necessarily interwoven with

those of the judiciary.” Novell v. United States, 109 F. Supp. 2d 22, 26 (D.D.C. 2000).

       C.      AO employees work on behalf of the Judiciary in important matters before
               Congress and with the Executive Branch and are a public face of the Judiciary.

       AO employees additionally have substantial interaction with the other two branches of the

federal government and represent the Judiciary to the public, including the news media.

       Some of the Judiciary’s most critical work is carried out by AO employees who represent

the Judicial Branch before Congress. The effectiveness of the AO’s Office of Legislative Affairs


                                                  8
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 14 of 51



(“OLA”) depends on its employees’ strong professional relationships with members of Congress

and their staffs to advance legislation on behalf of the Judiciary and to convey the Judiciary’s

positions on proposed legislation affecting federal courts. See also Stephen B. Burbank, Judicial

Independence, Judicial Accountability, and Interbranch Relations, 95 Geo. L.J. 909, 918 (2007)

(tracing creation of OLA in 1970s to “increased staff capacity [that] enabl[es] [the House and

Senate] to monitor more effectively the decisions and rulemaking activities of the federal courts

and the federal judiciary”). OLA employees advocate to Congress on behalf of the Judiciary on

such issues as new judgeships, judicial ethics, courthouse construction, and the pros and cons of

dividing the Ninth Circuit. Duff Decl. ¶ 14(d); Baugher Decl. ¶¶ 5-6. In the 115th Congress, for

example, OLA employees were involved in numerous bills affecting the Judiciary, as well as

annual budget requests and creation of new judgeship positions. In addition to OLA employees’

regular interactions with Congress, it is not uncommon for subject matter experts from other AO

offices to be called upon to present information, formally or informally, to Congress. Duff Decl.

¶¶ 14, 20.

       The AO Director testifies before Congress on behalf of the Judiciary when it makes its

annual budget request. Duff Decl. ¶ 14(d). To support those budget requests, AO employees in

the Department of Administrative Services have frequent communication with members and staff

of the Senate and House Appropriations Committees. These employees prepare the detailed

budget requests and underlying data, respond to inquiries about the budget requests from Congress,

and, sometimes together with subject matter experts from elsewhere in the AO, provide detailed

briefings to members and staff to explain the budget requests. Baugher Decl. ¶ 4.

       When AO employees interact with members of Congress and their staffs, they are

perceived as the public face and representatives of the federal Judiciary, as set forth in the

declarations of Manus Cooney and Ronald Weich—a former Chief Counsel to the Senate Judiciary
                                                9
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 15 of 51



Committee and a former Chief Counsel to Senator Edward M. Kennedy on the Senate Judiciary

Committee, respectively. Cooney Decl. ¶ 6; Weich Decl. ¶ 6. Congress accordingly understands

that the AO and its employees speak for the Judicial Branch when they work with Congress. Duff

Decl. ¶ 15; Weich Decl. ¶¶ 4, 9; Cooney Decl. ¶¶ 6, 9. Further, when AO employees advocate for

and promote the Judiciary’s interests on legislation and other matters pending before Congress,

they do so as nonpartisan actors, which preserves the Judiciary’s reputation for actual and

perceived independence from partisan politics and the political branches of government. Weich

Decl. ¶¶ 4, 12; Cooney Decl. ¶ 9. Thus, if a member of Congress seeks input from the AO on the

wisdom of particular policies, about the partisan impacts of legislation, or with an allowance for

political considerations, AO employees will generally limit their comments to addressing only its

effects on the administration of justice. Weich Decl. ¶ 10; Cooney Decl. ¶¶ 9-10; John W. Winkle

III, Interbranch Politics: The Administrative Office of U.S. Courts as Liaison, 24 Just. Sys. J. 43,

47 (2003) (“As a matter of policy, the AO will not comment on the wisdom of substantive

proposals before the Congress, even if the Judicial Conference opposes them.”).            In their

interactions with Congress, AO employees decline to express positions on legislation or issues on

which the Conference has not itself reached a view. Cooney Decl. ¶ 7; Weich Decl. ¶ 10.

       In addition to their close working relationships with members of Congress and their staff,

AO employees also interact regularly with a number of executive agencies and components, such

as the Office of Management and Budget, the U.S. Marshals Service, the General Services

Administration, the Federal Protective Service, and the Executive Office for United States

Attorneys. Baugher Decl. ¶ 6; see also Winkle, supra at 55 (“When it comes to matters of space

and facilities management, the judiciary is still dependent upon the executive, much as it was

before 1939.”); id. (explaining that the Judiciary’s “requests must be channeled through the

President’s budget”). AO employees also regularly interact with the Department of Justice on
                                                10
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 16 of 51



proposals concerning, for example, thee federal hate crimes statute and other criminal justice

issues. Weich Decl. ¶ 8. AO employees’ work with the Executive Branch encompasses a range

of issues, including building and courtroom security, courthouse construction and closure, and

handling of incarcerated criminal defendants and cooperating witnesses. Id.; Baugher Decl. ¶ 6.

       Finally, the publicly visible work of AO employees outside the Judiciary is not limited to

Congress and the Executive Branch. The AO’s Office of Public Affairs is the primary point of

contact for members of the news media to obtain official information and statements from the

Judiciary. Duff Decl. ¶ 14(b). Thus, any time that a reporter seeks comment or writes a story

about a judicial decision or other developments in the federal district and appellate courts, that

reporter’s first contact is typically with an AO employee. Id. In addition, the Conference holds

public, televised hearings on proposed policy changes, which are staffed by AO employees from

multiple different AO components. Id. at ¶ 14(a); see, e.g., Proposed Changes to Code of Conduct

for U.S. Judges and Judicial Conduct and Disability Rules, https://www.uscourts.gov/rules-

policies/judiciary-policies/proposed-changes-code-conduct-judges-judicial-conduct-disability-

rules. The public, therefore, also has opportunity to observe AO employees performing their job

responsibilities on behalf of the independent Judiciary.

II.    THE REVISED AO CODE OF CONDUCT

       Beginning in 2015, upon discovering that the AO Code of Conduct was out of date and

inconsistent with the Code of Conduct for Judicial Employees (“Courthouse Employee Code”),

Director Duff initiated a process to conform the AO Code more closely to the Courthouse

Employee Code. Duff Decl. ¶¶ 16, 21. The updated Code took effect March 1, 2018. Id.

       With respect to political activity restrictions, the updated AO Code matches the Courthouse

Employee Code. Under the Courthouse Employee Code, which federal judges drafted and the

Conference approved, all courthouse employees nationwide must refrain from partisan political
                                                11
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 17 of 51



activity. Duff Decl. ¶ 18(a). Judges’ personal staffs (e.g., law clerks and secretaries), court staff

attorneys, and court executives must additionally refrain from nonpartisan political activity. Id. at

¶ 18(b). Similarly, the AO Code restricts six senior employees—the Director, the Deputy Director,

the three Assistant Directors, and the General Counsel—from partisan and nonpartisan political

activity. Id. at ¶ 21. For the remaining approximately 1,100 AO employees, the Code of Conduct

restricts partisan political activity, while permitting a broad range of nonpartisan political

engagement that is otherwise consistent with the Code. Id.

       In his July 10, 2017 memorandum announcing the changes to the AO Code, Director Duff

focused on his goals of ensuring that the courts and the AO operate in sync, reinforcing the fact

that the AO is part of the Judiciary and not isolated from the courts, and unifying the work of the

AO and the courts. Duff Decl. ¶ 22; see AO Code of Conduct, ECF No. 2-5. The reasons for the

Director’s decision to update the AO Code were not, however, limited to harmonizing it with the

Courthouse Employee Code.          The Director also sought to preserve the public’s, the other

branches’, and the judges’ own perceptions of the Judiciary, and the AO within it, as an

independent, apolitical branch of government, and to preserve federal judges’ perception of the

AO as an apolitical entity dedicated to sound nonpartisan advice and administration in service of

federal courts. Duff Decl. ¶ 23.

       In conjunction with the July 10, 2017 memorandum announcing the updated AO Code,

Director Duff met with AO employees to explain the changes. The AO publicized guidance in

response to employee questions about the Code, and made AO supervisors and the Office of the

General Counsel available to answer individual questions on a confidential basis. Duff Decl. ¶ 22.

III.   THIS LITIGATION

       A.      Plaintiffs’ Complaint

       On May 31, 2018, Plaintiffs filed their Complaint for Declaratory and Injunctive Relief.
                                                 12
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 18 of 51



Compl., ECF No. 1. They identified nine activities (“Challenged Restrictions” or “Restrictions”)

that AO employees are prohibited from engaging in pursuant to the AO Code’s restrictions on

“partisan political activity” and “mak[ing] speeches for or publicly endors[ing] or oppos[ing] a

partisan political organization or candidate.” Id. ¶ 21 (quoting AO Code). The Challenged

Restrictions are as follows:

        a. expressing opinions publicly, including on social media or via articles or letters
           to the editor, regarding a political party or partisan candidate for office;
        b. wearing or displaying partisan political badges, signs, or buttons;
        c. driving voters to polls on behalf of a political party or partisan candidate for
           office;
        d. contributing funds to a political party, political action committee, or partisan
           candidate for office;
        e. attending partisan fundraisers;
        f. being a member of a partisan political organization (other than registering as a
           member of a party for voting purposes);
        g. attending events for a partisan candidate for office;
        h. organizing events for a partisan candidate for office; and
        i. attending party conventions, rallies, or meetings.

Id. ¶ 21.

        Plaintiffs asserted two claims against the AO: first, that each of the Restrictions violates

their right to freedom of speech under the First Amendment, Compl. ¶ 50; and second, and in the

alternative, that the term “partisan political activity” is unconstitutionally vague in violation of the

Fifth Amendment’s Due Process Clause. Id. ¶ 51. Plaintiffs seek a declaration that the Restrictions

cannot be enforced against them or any other AO employee (other than “designated employees”)

and an injunction barring Director Duff and the AO from enforcing the Restrictions against

Plaintiffs or any other AO employee (other than “designated employees”). Id. at 15. Plaintiffs

concurrently filed a Motion for a Preliminary Injunction. ECF No. 2.

        B.     The Court’s Preliminary Injunction Memorandum Opinion

        After briefing and oral argument, the Court granted in part and denied in part Plaintiffs’

Motion on August 22, 2018. Mem. Op. The Court enjoined enforcement of seven Restrictions,
                                                  13
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 19 of 51



but permitted the AO to enforce the restrictions on (1) organizing events for a partisan candidate;

and (2) driving voters to the polls on behalf of a party or candidate. Id. at 24-25.

       In concluding that Plaintiffs were likely to prevail on their First Amendment claim as to

seven of the Restrictions, the Court observed that Judicial independence is a “constitutional

imperative.” Id. at 1. It determined, however, that AO employees “have a strong interest in freely

participating in partisan politics,” id. at 10, and that the AO had not made a “plausible showing”

at the preliminary injunction stage that public trust in the Judiciary’s independence “will actually

be jeopardized” absent the Restrictions, id. at 22. The Court’s conclusion rested, in part, on the

AO’s “consistent[] retreat[] to generalities” to explain the necessity of its updated Code. Id.

       The Court distinguished the two Restrictions on which it found that Plaintiffs were unlikely

to prevail on the merits—organizing or managing political rallies or meetings and driving voters

to polls on behalf of a party or candidate—on the grounds that those activities “involve[] not simply

a personal display of partisan commitment, but rather an affirmative effort to enlist the partisan

support of others.” Id. at 17. Owing to the “durable” “partisan tie” that these activities evince, the

Court reasoned that a member of the public who viewed an AO employee engaging in them could

plausibly—even if possibly erroneously—believe that partisan tie to be so strong that it would

unduly affect the employee’s job performance. Id. “[A] layperson,” the Court allowed, “might

not fully understand the relationship between the AO and federal judges themselves.” Id.

       Throughout its opinion, the Court recognized that “[p]rotecting the appearance of judicial

integrity and impartiality is without doubt a government interest ‘of the highest order.’” Id. at 13

(quoting Williams-Yulee, 135 S. Ct. at 1666); see also id. at 14 (describing as “potent” the “interest

in preserving public trust in the judiciary”); id. at 22 (noting the “paramount importance of public

trust in the courts and the fragility of that trust”). It further explained that this interest “demands

more deference than is proper in other cases” due to its “nebulous nature,” id. at 15, 19, and that
                                                  14
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 20 of 51



the AO could therefore “rely on predicted harms to the public’s perception of judicial integrity” to

justify the Restrictions, id. at 15 (“[The AO] need not point to documentary evidence showing that

employees’ activities have eroded public confidence in the past and will continue to do so if left

unrestricted.”). Nevertheless, on the record before it, the Court determined that the AO had not

adequately justified the Restrictions and that Plaintiffs were therefore likely to prevail on their

First Amendment claims as to seven of the nine Restrictions. The Court also concluded that

Plaintiffs were likely to suffer irreparable harm from seven of the Restrictions and that the balance

of equities and the public interest favored Plaintiffs. Id. at 23.

       Director Duff now moves for summary judgment on all claims.

                                       LEGAL STANDARD

       Federal Rule of Civil Procedure 56 provides that a court “shall grant summary judgment if

the movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” “Although a court should draw all inferences from the supporting

records submitted by the nonmoving party, the mere existence of a factual dispute, by itself, is not

sufficient to bar summary judgment.” Pro-Football, Inc. v. Harjo, 284 F. Supp. 2d 96, 112 (D.D.C.

2003). Rather, the dispute must concern a question of fact that is material, meaning that it is

“capable of affecting the substantive outcome of the litigation.” Id. The dispute must also be

genuine, meaning that it is “supported by sufficiently admissible evidence such that a reasonable

trier-of-fact could find for the nonmoving party.” Id.


                                           ARGUMENT

I.     DEFENDANT IS ENTITLED TO JUDGMENT ON PLAINTIFFS’ FIRST
       AMENDMENT CLAIM.
       As detailed below, the Challenged Restrictions in the AO Code are reasonably necessary

to stave off realistic threats of harm to the Judiciary’s defining independence from partisan

                                                  15
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 21 of 51



influence and, accordingly, under Pickering v. Board of Education, 391 U.S. 563 (1968), and its

progeny, summary judgment should be entered for Defendant on the First Amendment claim.

These potential harms go beyond the “generalities” that the Court, at the preliminary injunction

stage, found likely inadequate to justify the Restrictions. Mem. Op. 22. Indeed, the potential

harms to the Judiciary are not merely based on the prospect of the overall public’s perception of

declining judicial independence (though that is a significant likelihood), but are also reasonably

likely to accrue due to changes in the ways that other actors in the political branches of government

view the Judiciary, as well as how federal judges themselves would react to partisan political

activity by AO employees.

       A.      Under Pickering, the government may justify restrictions on employee speech
               through reasonable predictions of harm, which are entitled to deference.

       The Supreme Court has recognized that the government “may impose restraints on the job-

related speech of public employees that would be plainly unconstitutional if applied to the public

at large.” United States v. Nat’l Treas. Emps. Union, 513 U.S. 454, 465 (1995) (“NTEU”); see

also Pickering, 391 U.S. at 568(“[I]t cannot be gainsaid that the [government] has interests as an

employer in regulating the speech of its employees that differ significantly from those it possesses

in connection with regulation of the speech of the citizenry in general.”). “Pickering provides the

framework for analyzing whether the employee’s interest or the government’s interest should

prevail in cases where the government seeks to curtail the speech of its employees.” Lane v.

Franks, 573 U.S. 228, 236 (2014); see also Baumann v. Dist. of Columbia, 795 F.3d 209, 215

(D.C. Cir. 2015) (“As a general matter, Pickering and its progeny continue to be the meter by

which the First Amendment rights of public employees are measured.” (quotation omitted)).

       Under Pickering, when considering a challenge to a government restriction on its

employees’ speech, a court must first ascertain whether the employee “spoke as a private citizen,

                                                 16
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 22 of 51



addressing matters of public concern.” Baumann, 795 F.3d at 215; see also Garcetti v. Ceballos,

547 U.S. 410, 418 (2006); Orange v. District of Columbia, 59 F.3d 1267, 1272 (D.C. Cir. 1995).

If these two requirements are met, Pickering next requires a court to balance (1) “the interests of

the [employee], as a citizen, in commenting upon matters of public concern” and (2) “the interest

of the [government], as an employer,” in protecting the asserted interest. 391 U.S. at 568.

Additionally, under Pickering, when the restriction on employees’ off-duty expressive activity

about matters of public concern operates prospectively, “[t]he Government must show that the

interests of both potential audiences and a vast group of present and future employees in a broad

range of present and future expression are outweighed by that expression’s ‘necessary impact on

the actual operation’ of the Government.” NTEU, 513 U.S. at 468 (quoting Pickering, 391 U.S. at

571); see also Weaver v. U.S. Info. Agency, 87 F.3d 1429, 1439-40 (D.C. Cir. 1996)). While “the

government’s asserted interest must be tethered to the speech and to the speaker it is restricting[,

. . . t]he First Amendment may allow a regulation to cover more employees than is absolutely

necessary to serve that asserted interest,” so long as the government “provide[s] some independent

reason justifying” the restriction’s sweep. Mem. Op. 12-13 (citing NTEU, 513 U.S. at 473, 475).

       Here, this Court has already recognized and neither party disputes that the speech covered

by the Restrictions includes off-duty speech and relates to “matters of public concern,” namely,

politics. The Court noted that AO employees, including Plaintiffs, “have a strong interest in freely

participating in partisan politics,” and the Restrictions prevent them from engaging in

“activities . . . squarely protected by the First Amendment . . . not just while on duty, but also on

their own time and in their own communities,” and, consequently, “the resulting burden is as

serious as they come.” Mem. Op. 10-11.

       On the other side, the AO asserts two interests justifying the Restrictions: (1) protecting

the Judiciary’s actual and perceived independence from partisan politics, both by the public and
                                                 17
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 23 of 51



within the government, and (2) promoting the unity of purpose between the AO and the courts,

including by establishing consistency within the Judicial Branch and demonstrating “that the AO

[i]s an integral part of the Judicial Branch and not an independent, isolated agency.” Duff Decl.

¶ 22. The two interests are linked in that, as the Duff declaration and Section I.B.1. infra detail, it

is essential for the Judicial Branch’s operation both that the public and other branches of

government maintain trust in the Judiciary’s independence, and that federal judges perceive the

AO as an office within the Judiciary, operating in sync with the courts, and embodying the same

independence from partisan politics as the judges themselves. In other words, federal judges must

maintain their perception of the AO as independent from partisan politics in order for the AO to

continue to be an efficient advisor, advocate, and administrator on behalf of the Judiciary. In that

regard, both of the AO’s interests fall under the rubric of “[p]rotecting the appearance of judicial

integrity and impartiality,” which this Court recognized “is without a doubt a government interest

‘of the highest order.’” Mem. Op. 13 (quoting Williams-Yulee, 135 S. Ct. at 1666).

       As the Supreme Court noted, while “no one denies that” the “concept of public confidence

in judicial integrity” is “genuine and compelling,” it nonetheless “does not easily reduce to precise

definition, nor does it lend itself to proof by documentary record.” Williams-Yulee, 135 S. Ct. at

1667. For that reason, this Court held that “the government’s predictions of harm here” are entitled

to “more deference . . . than would be proper if the government had asserted a different interest.”

Mem. Op. 15; see also id. at 19 (“the nebulous nature of the government’s interest in maintaining

the appearance of judicial independence demands more deference than is proper in other cases”).

Accordingly, to demonstrate the necessity of the Restrictions, the government “need not point to

documentary evidence showing that employees’ activities have eroded public confidence in the

past and will continue to do so if left unrestricted,” but instead may “rely on predicted harms,” or

“realistic hypotheticals of how partisan activity restricted under the Code could lead the public to
                                                  18
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 24 of 51



believe that the judiciary is not behaving impartially.” Id. at 15; see also Hr’g Tr. 5:17-23, July

16, 2018 (Plaintiffs acknowledging that government may rely on “hypotheticals, . . . imagining

what the public will react to when they see administrative employees exercising their First

Amendment rights” so long as the hypotheticals are based on “well-founded assumptions and

reasonable expectations”); id. at 35:17-25 (Plaintiffs agreeing that the government may rely on

“hypothetical linkages” between the asserted interest and the challenged restrictions, so long as

the hypotheticals are “realistic” and not “far-fetched”). The government need not “allow events

to unfold to the extent that the disruption . . . is manifest before taking action.” Connick v. Myers,

461 U.S. 138, 152 (1983); see also Baumann, 795 F.3d at 217-18 (explaining that it would be

“sufficient” for the government to establish that the employee speech it sought to restrict “could

very well have an unfavorable impact on” the government’s asserted interest); Lalowski v. City of

Des Plaines, 789 F.3d 784, 791 (7th Cir. 2015) (“[A] showing of actual disruptiveness is not

required; a government employer is allowed to consider the potential disruptiveness of the

employee’s speech.” (internal quotation marks omitted)).

       Finally, the D.C. Circuit has stated that “[i]n performing the Pickering balance . . . courts

must consider whether the challenged statute or regulation is tailored to address the harm that the

government allegedly aims to protect.” Sanjour v. EPA, 56 F.3d 85, 97 (D.C. Cir. 1995); see Mem.

Op. 21. Specifically, to justify a prospective rule regulating employee speech, the government

must show “that the regulation’s sweep is ‘reasonably necessary to protect’” the asserted interest.

Weaver, 87 F.3d at 1439 (quoting NTEU, 513 U.S. at 474); see Mem. Op. 7-8. Importantly, the

D.C. Circuit has not construed this aspect of the Pickering test to require the type of heightened

showing of “fit” that is found in other First Amendment inquiries. See, e.g., Sanjour, 56 F.3d at

97 (distinguishing courts’ consideration of “whether the challenged statute or regulation is tailored

to address the harm that the government allegedly aims to protect” from requirement “outside the
                                                 19
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 25 of 51



Pickering context, that the government may not burden substantially more speech than necessary

to further the government’s legitimate interests” (quotation omitted)); id. at 98 (rejecting notion

that “Pickering test contains a ‘least restrictive means’ component,” explaining instead that fact

that challenged regulations affect a “great quantity of speech” simply “weighs heavily on the side

of the employees” in the Pickering balance); cf. Hodge v. Talkin, 99 F. 3d 1145, 1167 (D.C. Cir.

2015) (rejecting narrow tailoring in First Amendment case and acknowledging that because “most

problems arise in greater and lesser gradations, and the First Amendment does not confine [the

government] to addressing evils in their most acute form” a government speech restriction is not

required “to encompass only those forms of expressive activity . . . that most acutely implicate the

government’s concerns” (quoting Williams-Yulee, 135 S. Ct. at 1671)).

       With no requirement to find the type of First Amendment “fit” required in other contexts,

the task for the Court is clear and limited. No party disputes that the employee speech affected by

the Restrictions is off-duty speech on matters of public concern. All agree that the interests of

both the employees and the AO are compelling. And neither the Court nor either party disputes

that the AO can rely on “predicted harms” and “realistic hypotheticals” based on “well-founded

assumptions and reasonable expectations” in justifying the Restrictions, and that the Court

properly accords deference to such predictions by the government. What remains for the Court to

decide is whether the hypotheticals and predictions of harm the government offers now at summary

judgment are reasonable and well-founded, and whether the Restrictions are reasonably necessary

to prevent that harm. As Section I.B. will make plain, the government’s fears that the Judiciary’s

appearance of independence is vulnerable to harm and that the activities limited by the Restrictions

threaten the Judiciary’s actual and appearance of independence from partisan politics, are

reasonable and well-founded. The potential for harm from AO employees’ partisan political

activity occurs both externally to the government, in public perception, and internally, within the
                                                20
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 26 of 51



Judiciary and in the other branches. Further, Section I.C. will demonstrate that the reach of the

Restrictions is reasonably necessary to protect the Judiciary’s independence.

       As the Court noted, the Supreme Court “has not had occasion to apply the Pickering

framework to speech restrictions on judicial-branch employees,” Mem. Op. 8, but its decisions in

NTEU, 513 U.S. 454, and U.S. Civil Service Commission v. National Association of Letter

Carriers, 413 U.S. 548 (1973) (“Letter Carriers”), offer some guidance as to how the competing

interests should be balanced here. In NTEU, the Court held that the restriction on federal

employees’ speech did not survive the Pickering test because the government’s cited interest in

“workplace efficiency” to justify a prospective rule restricting the speech of an “immense class of

workers” was not sufficiently “strong[].” 513 U.S. at 473 & 475 n.21. Further, the government’s

interest in preventing the “appearance of improper influence” did not outweigh the First

Amendment rights of that “immense class of workers,” which included the overwhelming majority

of Executive Branch employees, many of whom held “negligible power to confer favors.” Id. at

473. By contrast, the government’s interest here—protecting the Judiciary’s appearance of

independence—is a “constitutional imperative,” Mem. Op. 1, and the Challenged Restrictions

reach only the several hundred employees of a relatively small agency. In that regard, when

compared with NTEU, the Pickering balance here favors the AO. Letter Carriers, in which the

Court upheld restrictions on Executive Branch employees’ political speech, also supports

judgment for the AO, as it stands for the proposition that the government may impose even broad

restrictions on employees’ political speech on a prospective basis. 413 U.S. at 564-66. Although

the Challenged Restrictions cover more speech than the Hatch Act restrictions implicated in Letter

Carriers, the facts that the governmental interest here—protecting the Judiciary’s appearance of

independence—is a “constitutional imperative,” Mem. Op. 1, and that there are many fewer

individuals subject to the Challenged Restrictions weighs heavily in favor of the AO. The body
                                                21
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 27 of 51



of applicable precedent here is small, but clear: the policy survives First Amendment scrutiny.

       B.      Unrestricted partisan political activity poses a realistic and reasonably
               foreseeable threat to the Judiciary’s appearance of independence within the
               Judiciary, before Congress, and in the eyes of the general public.

       As this Court recognized, the independence of the federal Judiciary is a “constitutional

imperative,” Mem. Op. 1, and “the government has an interest in preserving the appearance of

[judicial] impartiality [] separate [and apart] from its interest in guaranteeing actual impartiality,”

id. at 15. The Judicial Branch currently enjoys legitimacy as an institution based on its actual and

perceived independence from partisan influence and the political branches of government.

Heeding the words of a foundational document of the Republic, the Court acknowledged that

“[b]ecause judges have ‘no influence over either the sword or the purse; no direction either of the

strength or of the wealth of the society; and can take no active resolution whatever,’ the efficacy

of their decisions depends on public respect,” and “[t]hat respect will erode if the public believes

that judges merely channel political will—let alone the will of their favored political party.” Id. at

13 (quoting The Federalist No. 78, p. 464-65 (C. Rossiter ed. 1961) (A. Hamilton)).

       The Code of Conduct for U.S. Judges echoes these principles: “An independent and

honorable judiciary is indispensable to justice in our society. A judge should maintain and enforce

high standards of conduct and should personally observe those standards, so that the integrity and

independence of the judiciary may be preserved.” Judicial Conference, Code of Conduct for U.S.

Judges, Canon 1 (March 2019); see also id. at Canon 1 (“Deference to the judgments and rulings

of courts depends on public confidence in the integrity and independence of judges.”). This

understanding that “public confidence” in the courts reflects a “belief in the fairness and

impartiality of the tribunal” is well-accepted. See Arthur S. Miller, Public Confidence in the

Judiciary: Some Notes & Reflections, 35 Law & Contemp. Prob. 69, 74 (1970).

       In recent history, public confidence in the Judicial Branch regularly has surpassed that in
                                                  22
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 28 of 51



the Legislative and Executive Branches. For example, Gallup reports that 68% of Americans had

“a great deal” or “a fair amount” of trust in the Judicial Branch in 2018 compared to 42% in the

Executive Branch and 40% in the Legislative Branch. See Duff Decl. ¶ 31(citing Gallup, In Depth:

Topics A to Z: Trust in Government (2019)). Nonetheless, trust in all branches is “down on a

long[]-term basis.” Id. ¶ 31(citing Jeffrey M. Jones, et al., Polling Matters: How Americans

Perceive Government in 2017, Gallup News (Nov. 1, 2017)). Separately, Gallup data demonstrates

a strong relationship between partisanship and public confidence in the judiciary. See Duff Decl.

¶ 31 (citing M. Brenan, Trust in U.S. Legislative Branch 40%, Highest in Nine Years, Gallup

News (Oct. 1, 2018)). Gallup data shows a strong relationship between the party of the President

and judgments of public confidence in the judiciary: Americans express higher levels of public

confidence in the judicial branch when the political party they favor controls the presidency. 1 A

second, more significant trend in this data is the growing magnitude of these swings of public

confidence when broken down by party affiliation: the partisan shifts accompanying the

inaugurations of President Obama and President Trump dwarf that observed surrounding President

Bush’s inauguration, suggesting increasing partisan polarization, even toward the comparatively

well-trusted Judicial Branch.

       Taken together, these three conclusions—that public confidence in the Judiciary is



1
  Brenan¸ supra, details this relationship as follows: In 2000, at the end of the Clinton presidency,
Democrats espoused more support for the courts than Republicans. This relative ordering of
support switched in 2001, and Republicans maintained a higher level of support for the Judiciary
through George W. Bush’s presidency. When Barack Obama took office in 2009, Democrats
became more supportive of the Judiciary than Republicans. In 2017, this ordering switched again,
with Republicans espousing more support for the Judiciary than Democrats. See Brenan, supra,
at figure entitled “Americans’ Trust in U.S. Federal Government’s Judicial Branch, by Party.” It
bears noting that when all Americans were considered, throughout the period from 2000 to the
present, trust and confidence in the Judicial Branch never dipped below sixty-one percent, and was
always higher than trust and confidence in both of the other two branches. See id. at figure titled
“Americans’ Trust and Confidence in Three Branches of Government.”
                                                 23
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 29 of 51



declining on a long-term basis; that public confidence in the Judiciary is closely associated with

partisanship and, specifically, partisan association with the political party of the President; and that

partisan polarization is increasing—provide a reasonable basis for the concern that public

confidence in the Judiciary is threatened by the increasing partisan polarization in the United

States. They also suggest that the corollary concern that public confidence in the Judiciary is

vulnerable to harm should the Judicial Branch be perceived in the same partisan light that has long

bathed the Executive Branch and Legislative Branch.

       In further support of the reasonableness of these concerns, “research suggests that criticism

on politicized grounds has been found to be especially harmful to courts’ public support,” and

“individuals’ perceptions of politicized courts are associated with a decrease in public support for

courts.” Michael J. Nelson & James L. Gibson, Has Trump Trumped the Courts?, NYU L. Rev.

Online Symposium 32, 36, 38 (April 2018).

       It was precisely these concerns about the vulnerability of public trust in the judiciary and

its independence that motivated Director Duff’s decision to update the AO Code and specifically,

to apply the Restrictions to all AO employees. Duff Decl. ¶¶ 23, 26. The aforementioned concerns

extend beyond judges to the Judiciary as a whole, including the AO, which provides policy and

administrative support and counsel to federal judges, represents the entire Branch before its co-

equal Branch in Congress, and serves as a prominent public face of the Judiciary, as shown below.

And the Director’s predictions of harm—while just that, predictions—are nonetheless realistic,

and based on well-founded assumptions and reasonable expectations, as demonstrated in Director

Duff’s declaration, together with the declarations of James Baugher, Ronald Weich, and Manus

Cooney, and detailed below. These realistic predictions of harm, which are to be accorded

deference, Mem. Op. 15, 19, further demonstrate that the predicted harm can be actualized not just

by widespread, highly public expressions of partisanship by AO employees, but can also come to
                                                  24
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 30 of 51



pass on an incremental basis through isolated, individual acts of partisanship.

        AO employees provide a broad array of administrative and substantive services and support

to judges and others working in federal courthouses nationwide. See supra at 6-8; Duff Decl. ¶¶ 6-

7; Baugher Decl. ¶¶ 4-5. Much of this work relates to the Conference’s role developing and

implementing national policy for the Judiciary on subjects from court rules to new judgeships to

budget priorities and judicial salaries and benefits. Duff Decl. ¶ 9. Further, the regular guidance

and counsel AO employees provide to federal judges commonly concerns, among other things,

ethics advice on recusals, participation in sponsored outside activities, misconduct issues, and gifts

and reimbursements. Id. at ¶ 12(a)-(b); Baugher Decl. ¶ 8.

        Because of these key functions—supporting the development and implementation of policy

for the Judiciary, and providing counsel on ethical or other sensitive topics—it is essential that

judges not have cause to question whether they can rely on the AO and its employees for objective,

nonpartisan information. Duff Decl. ¶ 33. Were judges, or a single judge, to harbor even some

doubt on this score, the AO’s ability to fulfill its statutory objective would likely suffer. Were AO

employees—many of whom are personally known to at least some federal judges, see id. at ¶¶ 8-

13, 15—permitted to engage in the restricted activities, however, there is a reasonable likelihood

that federal judges would become aware of some of these activities and, as a result, lose at least

some faith in the AO’s independence from partisan politics, thereby harming the AO’s efficacy as

the Judiciary’s advisor, advocate, and administrator. Each of the Restrictions realistically threatens

this type of harm to the AO’s ability to fulfill its statutory and institutional responsibility.

        Additionally, the Judiciary relies on congressional action for many of its most important

prerogatives, as well as for the passage of legislation positively impacting the courts and opposition

to legislation that would harm the Branch. The AO is the primary agent through which the Judicial

Branch carries out this important advocacy function, particularly through the Office of Legislative
                                                   25
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 31 of 51



Affairs and the Department of Administrative Services. These components of the AO, and the AO

broadly, seek to present themselves—and by extension the Judiciary—as apolitical and

nonpartisan, dedicated solely to furthering the administration of justice and the rule of law. At any

given moment, the AO could be before Congress advocating for (or opposing) the passage of

specific legislation affecting the Judiciary, requesting funding for court operations, or explaining

why Congress should create new judgeships or build a new courthouse in a particular district. It

is crucial to the integrity of the Judicial Branch that such advocacy not be perceived as partisan.

       Numerous AO employees interact directly with Congress; indeed, it is “difficult to predict

with any degree of certainty which AO employees may be called upon to interact with . . .

representatives from the other branches.” Duff Decl. ¶ 15. And political and partisan neutrality

among AO employees is critical to their successful relations with members and congressional staff,

many of whom are by definition partisan actors, and thus likely to distrust information presented

by those they perceive as partisan opponents. Were partisan political activity by AO employees

freely permitted, however—particularly given the increasingly sharp partisan divisions that mark

today’s political landscape—there is a realistic likelihood that the perceived independence of the

Judiciary would suffer, and with it the AO’s efficacy before Congress on behalf of the Judiciary.

       AO employees with the backing of the Conference are understood within Congress to speak

for the entire Judicial Branch. Weich Decl. ¶ 9; Cooney Decl. ¶ 6; Duff Decl. ¶¶ 14(b), 14(d). It

is thus reasonable to assume that partisan associations or activities by AO employees could color

Congress’s views of the overall Judicial Branch. Cooney Decl. ¶¶ 10, 12; Weich Decl. ¶¶ 12-13.

The AO’s effectiveness in representing the Judiciary before Congress accordingly depends in great

part on the nonpartisan reputation that AO employees have developed among members and their

staffs. Cooney Decl. ¶ 9; Weich Decl. ¶¶ 4, 12. AO employees relay the Conference’s positions

solely in terms that reflect the best interests of the courts, not in terms of the political value that
                                                  26
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 32 of 51



positions on policies might bring to legislators or in terms that reflect the individual AO employee

political or personal views. Cooney Decl. ¶ 10; Weich Decl. ¶ 10. That reputation carries over

from AO employees’ professional capacities to their personal capacities as well; they tend not to

mix ideological or political viewpoints with their work for the courts. Cooney Decl. ¶ 9 (“I . . . do

not recall hearing the AO voice a partisan, political, or ideological perspective in presenting the

views or positions of the federal judiciary.”); Weich Decl. ¶¶ 4, 12 (“I never observed those AO

employees bring a political or partisan perspective to their work on behalf of the Judiciary.”).

       Were AO employees to engage in the activities set forth in the Restrictions, it is reasonable

to believe that such engagement would become known within Congress, and that that knowledge

would frustrate the AO’s efforts on behalf of the Judiciary and damage the Judiciary’s nonpartisan

reputation in Congress. Weich Decl. ¶ 12 (citing the likely difficulty “to maintain the perception

of the AO and its employees as non-partisan actors if AO employees were known to have publicly

engaged in partisan political activity, even in their non-professional capacities”). AO employees

engaging in unrestricted partisan political activities could reasonably cause “the Judiciary’s overall

reputation for actual and perceived independence from partisan politics [to] suffer.” Cooney Decl.

¶ 12. Likewise, observers could realistically “doubt that the AO was approaching the business of

the Judiciary without regard to politics, thereby undermining the federal Judiciary’s reputation and

effectiveness.” Weich Decl. ¶ 13. Particularly in a political culture with rising, and even extreme,

levels of partisanship, an AO employee’s association with partisan politics could lead members of

Congress or their staffs to “question whether the Judiciary’s decisions are motivated by an

inappropriate partisan agenda.” Baugher Decl. ¶ 10. As detailed below, each of the activities

covered by the Restrictions is reasonably likely to cause this type of harm to the Judiciary.

       The general American public may be less likely than federal judges or members of

Congress and their staffs to interact with AO employees, let alone recognize them as such or
                                                 27
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 33 of 51



observe them engaged in partisan political activities with a good understanding of their role in the

Judiciary. Nonetheless, because the AO serves as a prominent public face of the Judiciary—

staffing public hearings of the Conference, issuing press releases on behalf of the Judiciary, and

serving as the media’s point of contact for comment by the Judiciary on federal court decisions or

other newsworthy matters concerning the Judiciary, Duff Decl. ¶ 14(a), (b)—it is not entirely

outside the public eye. Further, in today’s political climate, the AO’s concern that the general

public could observe certain of the activities covered by the Challenged Restrictions and attribute

those activities to the AO or the Judiciary as a whole is based on reasonable assumptions.

       1.      Expressing opinions publicly regarding a political party or partisan candidate.

       Given the wide distribution and reproducibility of statements on social media, publicly

stated opinions about a partisan candidate or political party can easily have a broad reach. Weich

Decl. ¶ 14 (“Expressing partisan opinions on social media has a magnifying effect because online

platforms have no geographical limitation, and, once expressed, views can be difficult to remove

from social media. Those views can easily reach members of the public, . . . [and] can also be

disseminated further by third parties who republish the statements.”). Moreover, social media is

increasingly relevant to political and civic life, and even postings initially intended for a limited

audience can attain viral distribution. Cf. Weich Decl. ¶ 14.

       In that regard, were an AO employee to express partisan opinions on social media or author

a letter to the editor or Internet post, it is readily conceivable that such a posting could sooner or

later reach a federal judge who interacts with the employee. That partisan expression could, in

turn, cause that judge to question whether he or she can rely on that AO employee for nonpartisan,

objective information or other support. Duff Decl. ¶¶ 33-34.

       The likelihood is even greater that a statement on social media, even if made in a personal

capacity, would be discovered by congressional staffers, who often perform Internet searches on
                                                 28
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 34 of 51



individuals they or their members meet with to discern any relevant information in their

background, including political affiliations. Cooney Decl. ¶ 13; Weich Decl. ¶ 14 (“[S]taff

members pay close attention, particularly when they are working with specific individuals, or on

specific issues.”). Indeed, social media can play a particularly outsize role in Congress, where

members can be “especially sensitive to public opinion expressed on social media.” Weich Decl.

¶ 14. In short, “any expression of partisan affiliation by an AO employee may reach members and

their staffs working with that employee,” and “it is especially likely for expressions on social

media.” Id.

       Such a scenario is not difficult to imagine. For instance, an AO employee working in

probation services could write a letter to the editor or Facebook post expressing opposition to (or

support for) his or her Senator or Representative based on that member’s vote on the recent First

Step Act of 2018, Pub L. No. 115-391, 132 Stat. 5194, which reforms the probation system.

Cooney Decl. ¶ 13. In turn, that partisan expression could create for that member, or those who

voted with that member, an appearance of bias in the AO and compromise the AO legislative

staff’s effectiveness on behalf of the Judiciary on related issues, or with that particular member (or

members), in the future. Id.

       Finally, AO employees’ partisan statements on social media or other Internet sites can

potentially reach even members of the general public who have no interaction with the AO,

especially if AO employees identify as employees of the AO or the Judiciary on the sites on which

the posts appear. Even when an AO employee intends his statement to have limited distribution,

a partisan-aligned media organization or publication, or even a foreign government, could locate

such statements and exploit them to promote a partisan agenda or deliberately weaken public trust

in the federal Judiciary. Duff Decl. ¶ 25; Cooney Decl. ¶ 16. The risk of this harm to the public’s

perception of the Judiciary occurring may be less than that for federal judges or Congress, but it is
                                                 29
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 35 of 51



real and it could have a substantial effect. See, e.g., Nelson & Gibson, supra, at 35, 36, 38.

       2.      Wearing or displaying partisan badges, signs, or buttons.

       Typically, the immediate audience for a campaign sign in an employee’s yard or a partisan

button on an employee’s backpack is not as broad as it is for a social media post or newspaper

letter to the editor. Weich Decl. ¶ 15. Nonetheless, such a plain display of partisan affiliation and

preference remains highly capable of undermining the AO employee’s role as part of the Judiciary.

       Moreover, aside from the Internet’s potential amplifying effects, some partisan displays

carry the potential of being directly viewed by a federal judge. For instance, a campaign bumper

sticker affixed to the car an AO employee uses to commute, or a partisan button on the bag an AO

employee carries to the office might readily be seen by a judge given the likelihood that on any

given day, there are more federal judges in the Thurgood Marshall Building than in any one

courthouse in the country. Duff Decl. ¶ 9. At the same time, more than 100 federal judges sit on

the many courts in the Washington area, and because the AO’s primary office is in Washington,

most AO employees live in the greater metropolitan area as well. Id. at ¶¶ 7, 20. It is thus not at

all “far-fetched” that an AO employee’s putting up a campaign sign or wearing a candidate t-shirt

while running errands in her neighborhood could be seen by a federal judge. Weich Decl. ¶ 15

(“When I worked in Congress and for the Department of Justice, I would routinely come across

colleagues and professional acquaintances in non-work settings, for example, at the movies, in the

Metro, or at the grocery store. It would surprise me if a weekend went by and I did not run into

someone I knew, whether a lobbyist, a congressional staffer, a member, or a Judicial or Executive

branch employee.”). That type of visible partisan affiliation by an AO employee could undermine

a judge’s confidence that the AO employee is providing objective, nonpartisan support or counsel.

       Even more likely is that an AO employee’s display of a campaign sign or button might

reach members of Congress or their staffs. Weich Decl. ¶ 15; Cooney Decl. ¶ 14. The Thurgood
                                                 30
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 36 of 51



Marshall Building is next to Union Station and Capitol Hill, with many government and

congressional employees constantly passing by. Duff Decl. ¶ 28. Information in Washington can

travel quickly and easily, particularly among members of Congress and their staff. Weich Decl.

¶ 15. Moreover, with most AO employees living within the greater metropolitan area in which

most members of Congress and their staffs reside, it is thus not at all “far-fetched” that an AO

employee’s display of a campaign sign or candidate t-shirt could become public knowledge within

Congress. Id. at ¶ 15; Cooney Decl. ¶ 14. That type of partisan affiliation by an AO employee,

which to date has not typically been known to congressional staffers, see Cooney Decl. ¶ 11;

Weich Decl. ¶ 12, could undermine the AO’s and the Judiciary’s nonpartisan reputations.

       Finally, a campaign yard sign or partisan button displayed by an AO employee can be

readily captured in photo or video, and thereby preserved for potential later distribution to a much

wider audience, creating a potential for observation by the general public. See Cooney Decl. ¶ 14.

Additionally, a partisan-aligned media organization or publication, or even a foreign government,

could seek to utilize any of these types of images or information to promote a partisan agenda or

to deliberately weaken public trust in the federal Judiciary. Duff Decl. ¶ 25; Cooney Decl. ¶ 16.

Each of these types of partisan activity can potentially be observed by the general public, especially

if they occurred on a broad basis across the AO, and that observation could reasonably lead to

diminished public confidence in the independence of the Judiciary.

       3.      Driving voters to polls on behalf of a partisan candidate or political party;
               organizing events for a partisan candidate; attending a partisan fundraiser.

       From the perspective of an outside observer, each of these activities entails a stronger

partisan commitment than many of the other restricted activities. They involve participation in the

electoral process in a way that requires a considerable commitment of time, effort, or money, and

tend to attract the most motivated partisans. Weich Decl. ¶ 16 (“[I]t would be reasonable for an


                                                 31
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 37 of 51



observer to conclude that an employee who engages in that activity harbors a partisan passion

beyond mere personal expression.”); Cooney Decl. ¶ 15 (noting that these activities “evince an

AO employee’s willingness not only to associate with partisan politics, but also to give his or her

time, energy, and ‘sweat equity’ to that cause”). It is also far from assured that this type of conduct

would escape public view. Further, these types of events are increasingly the subject of social

media posts and broadcasts, and an AO employee’s participation might be captured in a photo or

video that was disseminated within the local community, if not to a broader online audience.

       With more than one hundred federal judges and most of the AO’s employees living in the

Washington, D.C. area, it is not inconceivable that a federal judge might personally observe an

AO employee dropping off voters at a polling station or entering or departing a partisan fundraiser

if held at a public location (such as a hotel or restaurant) or hear about it from someone who had.

To be sure, the risk that a federal judge might directly observe an AO employee participating in

one of these “sweat equity” activities might be lower than the risk that a judge might observe a

widely distributed statement on social media or the display of a campaign bumper sticker or button.

But the risk is not at all “far-fetched” and is indeed likely to occur eventually.

       This same reasoning applies to the possibility that members of Congress or their staffs

might see an AO employee engaged in such an investment of “sweat equity” on behalf of a partisan

cause. It is even less assured that these activities—especially organizing events or attending

fundraisers—would escape view by members of Congress or their staffs. Fundraising events are

commonly held in dedicated houses on Capitol Hill, frequently with not only the candidate who

benefits, but also other members of the same elected body, present. Weich Decl. ¶ 16.

       As this Court has acknowledged, the resultant harm from this type of politicking is

especially great. The Court noted that activities which involve soliciting others’ support for a

partisan candidate or party are especially likely to cause an observer to question whether the AO
                                                  32
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 38 of 51



employee is offering objective, nonpartisan counsel. Mem. Op. 17 (upholding Restrictions that

“involve[] not simply a personal display of partisan commitment, but rather an affirmative effort

to enlist the partisan support of others”); see also Cooney Decl. ¶ 15 (these activities “entail[]

either soliciting partisan support from other individuals or identification with a partisan group”).

        4.      Contributing funds to a political party, political action committee, or partisan
                candidate.

        The history of an individual’s political contributions, including his or her reported

employer at the time of the contribution, is publicly available. Cooney Decl. ¶ 16; Weich Decl. ¶

18; see also Fed. Elec. Comm’n, Campaign Finance Data, https://www.fec.gov/data/ (offering

search features to “Find contributions from specific individuals” or to search by “employer”).

Contribution histories could yield information about a particular AO employee or employees or

within the AO as a whole—which in either case would be damaging to the perception that AO

employees are institutionally nonpartisan.

        The specter of this information becoming public is not limited to cases of an individual

stumbling inadvertently upon it through searches of the FEC site. The potential for this data to be

discovered or disclosed, including selectively by third parties as a basis for a political narrative, is

instead quite high. Cooney Decl. ¶ 16 (“I am aware of firms whose business models include the

dissemination of this type of political information in order to seek to portray particular groups or

individuals as supporting or opposing a particular partisan agenda.”). Only one motivated actor

need seek out such data, after which it could be exploited to portray certain individuals or groups

as supporting or opposing a partisan agenda, and thereafter picked up by aligned news media to be

spread as part of a broader political argument or partisan narrative. Id.; Weich Decl. ¶ 18.

        Learning AO employees’ political contribution histories, particularly on a broad basis

across the AO, might reasonably cause federal judges, members of Congress and their staffs, or


                                                  33
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 39 of 51



the general public to question whether the overall support and guidance the AO provides the

Judiciary is objective and nonpartisan. Members of Congress and their staff are “highly attuned

to individuals’ and entities’ political contribution histories,” and “knowledge of AO employees’

histories would very likely color how the judiciary’s views are heard and understood in the relevant

congressional committees.” Cooney Decl. ¶ 16; cf. Weich Decl. ¶ 18.

       5.      Being a member of a partisan organization; attending a party convention, rally, or
               meeting; attending an event for a partisan candidate.

       Party conventions, rallies, and meetings are frequently captured on video, audio, or in

photographs and are increasingly the subject of social media posts and media broadcasts.

Accordingly, the concern that an AO employee’s attendance at such events might become widely

observed is not “far-fetched.” Further, these activities would be reasonably understood by

observers as the AO employee evincing an inherent partisan preference. And possibly worse yet,

an AO employee’s attendance at a candidate event or party rally could be associated with a

candidate’s or party’s policy platform assailing particular decisions or impugning the Judiciary as

a whole. In today’s political campaigns, it is increasingly common practice for partisan candidates

or parties to target specific judicial decisions, types of judges, or even the Judiciary itself. Duff

Decl. ¶ 25. To have an AO employee’s support for such a candidate or party observed by or known

to the public or other actors in the government would undermine confidence in the Judiciary’s

independence, and judges’ confidence in the impartiality of the Branch’s policy-making arm.

       It is true that an employee might hypothetically attend a candidate event without harboring

a preference for the candidate, or any partisan preference at all. But that fact would not likely

reach anyone who observed the employee at the event, or even if it did, quite possibly would not

matter. For example, if an AO employee were to attend a candidate event out of sheer curiosity

about the speaker’s policy views, an observer would be unable to discern that specific motivation,


                                                 34
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 40 of 51



rather than simply attributing the employee’s attendance to a partisan preference. Weich Decl. ¶

17. And that same motivation would be lost on observers if the employee’s attendance were

captured on video, audio, or photographs. Cooney Decl. ¶ 14. It is also exceedingly unlikely that

an employee would join a partisan organization or attend a party convention simply out of

curiosity, without holding the relevant partisan preference, given the amount of time and effort

involved in undertaking these activities. Id. ¶ 15.

       These activities would be reasonably understood by observers as evincing an inherent

partisan preference, which could cause federal judges, members and staffers in Congress, or the

general public to doubt the objectivity of an AO employee advocating on behalf of the Judiciary.

Weich Decl. ¶ 17. That is particularly true in Congress, where an individual’s partisan affiliation

tends to be viewed as a defining characteristic, often outweighing the professionalism or expertise

they otherwise bring to their substantive work. Id.; Cooney Decl. ¶ 16.

       Thus, there is considerable potential for harm to the Judiciary as a result of partisan displays

by AO employees. All of the above activities, if unrestricted, would make it more likely for federal

judges to question the objectivity and independence from partisan influence of the AO and its

employees, which would significantly impede the AO’s ability to fulfill its statutory objective of

serving as an effective and efficient advisor, advocate, and administrator for the Judiciary.

       Additionally, if AO employees were permitted to engage in these activities on an

unrestricted basis, it would be more likely that Congress would view the AO, its employees, or the

broader Judiciary they represent as harboring partisan inclinations, directly at odds with the

Judicial Branch’s role in the constitutional structure. Cooney Decl. ¶ 19. Members could question

whether the AO’s advocacy efforts were strictly neutral, or whether they were instead tinged with

a political agenda, even if inadvertent, based on the apparent or expressed partisan preferences of

individual employees. Baugher Decl. ¶ 10. A perception within Congress of partisanship in the
                                                 35
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 41 of 51



AO could further diminish congressional—and potentially public—respect for the Judiciary as an

independent branch of government. Weich Decl. ¶ 21; Cooney Decl. ¶ 19.

        Moreover, the threatened harm to the Judiciary is not limited to the potential for diminished

confidence in its independence in Congress, but extends to actions that Congress could take in

response. The Judiciary relies on the AO to request appropriations, not only for all court

operations, but also for new judgeships and construction and renovation needs. Baugher Decl.

¶¶ 5-6. Congress also has the power to strip the lower courts of jurisdiction, to reduce court

staffing levels, and to overturn decisions through legislation. Weich Decl. ¶ 20. In short, beyond

the reputational harm that the Judiciary stands to suffer before Congress, unrestricted partisan

political activity could lead to more concrete adverse reactions from the Legislative Branch.

        Finally, each of these activities can potentially be observed by the general public, especially

if they occurred on a broad basis across the AO, or were exploited by a partisan-aligned media

organization or publication, or even a foreign government, and that observation could reasonably

lead to diminished public confidence in the independence of the Judiciary. Duff Decl. ¶ 25; Cooney

Decl. ¶ 16. The risk of these harms occurring may be less than that of the harms described in

Sections II.A and B, supra, but it is real and it could have a substantial effect on the general public’s

confidence in the Judiciary. See, e.g., Nelson & Gibson, supra, at 35, 36, 38.

        C.      Public confidence in the Judiciary’s independence would suffer if it were
                drawn into the arena of political dispute with the other branches.

        In addition to threatening the Judiciary with diminished confidence among federal judges,

within Congress, and before the general public, if AO employees are permitted to engage in the

restricted activities, the Judiciary’s independence could further be undermined by its being drawn

into political disputes with the other branches of government. As noted above, if public confidence

in the Judiciary drops, it follows that Congress may grow more emboldened to act in ways that


                                                   36
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 42 of 51



negatively affect the courts, such as passing legislation to overrule certain decisions or increase

congressional oversight, stripping jurisdiction, or, in extreme cases, impeaching judicial officers.

       The AO has extensive, regular interactions on a variety of different issues with an array of

Executive Branch agencies. See supra at 10-11; Baugher Decl. ¶¶ 5-6; Weich Decl. ¶ 8. And

interactions with at least one such agency have in the past been characterized—by no less than

Chief Justice William H. Rehnquist—as a “continuing struggle,” AO Celebrates 60 Years of

Service, The Third Branch, June 1996, at 2, and resulted in “[t]ensions . . . surfac[ing] in legislative

hearings.” Winkle, supra at 55, 57. Such dynamics in the future would only stand to be

exacerbated by displays of AO employees’ partisan preferences. Moreover, although many of the

constitutional powers that affect the courts reside in Congress, the Executive Branch retains an

array of tools—the veto power, the ability to set priorities through the budgeting process, executive

orders, and the bully pulpit—that it can use to scrutinize or act against the Judicial Branch. If

public confidence in the Judiciary falls or if its nonpartisan reputation suffers based on AO

employees’ unrestricted partisan activity, it is reasonable to foresee that the degree of counter-

action that the Judiciary stands to draw from the Executive Branch would likewise increase.

Similarly, visible partisan political activity by AO employees can readily be amplified in today’s

political discourse, and there is real potential for the Judiciary to be drawn—inappropriately for a

Branch independent by design—into disputes with the elected branches of government.

       One example of how the Restrictions protect the Branch’s independence is illustrated by

proposed legislation that would impose an Inspector General over the Judicial Branch who reports

to Congress. Duff Decl. ¶ 37. In response, the Judiciary has sought to limit Congress’s incentives

to create an Inspector General. It has pointed to the AO’s initiatives to conduct, through employees

in the Office of Audit, independent audits of the Branch’s finances and, through employees

working on misconduct complaints with the courts and the Committee on Judicial Conduct and
                                                  37
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 43 of 51



Disability, impartial, nonpartisan review of allegations of judges’ disability and misconduct (short

of impeachable offenses). If these AO staff were known to have expressed partisan preferences,

it would defeat one of the Judiciary’s rationales against a congressionally-controlled Inspector

General, which would in turn be ripe for partisan manipulation. Id.

       Another example of how enjoining the Restrictions could draw the Judiciary into

politicized disputes lies in the disciplinary proceedings that would likely be necessary under an

alternative regime. Absent the Challenged Restrictions, AO employees would nonetheless be

required to “observe high standards of conduct so that the integrity and independence of the

judiciary are preserved.” See AO Code of Conduct § 220(b), ECF No. 2-5. Whether that standard

has been satisfied would necessarily require an exercise of judgment by a supervisory AO official.

Thus, if the AO or the Judiciary undertook to discipline an employee based on a judgment call of

whether a given partisan activity was appropriate—as opposed to conduct that was clearly

prohibited ex ante—it is likely that the disciplinary proceeding itself would become politicized.

Cooney Decl. ¶ 18. An escalating cycle of political response and counter could ensue, wholly

undermining the separation from the “political fray” that the federal courts were intended to enjoy.

See Geary v. Renne, 880 F.2d 1062, 1080 (9th Cir. 1989), on reh’g, 911 F.2d 280 (9th Cir. 1990),

vacated, 501 U.S. 312 (1991). The existence of a Code of Conduct that identifies restricted

activities in advance rather than a less restrictive Code supplemented by a post-hoc disciplinary

regime, reduces the potential for partisan dispute and politicization.

       An additional example is, if the AO’s determinations of how many new judgeships to

request, and where, were to be perceived as the product of partisan influence, those requests could

become the subject of protracted political dispute. A majority in Congress might, for instance,

decline to authorize new judgeships if it viewed them as benefitting another party’s political or

electoral prospects. It could also, for instance, expose the Judiciary to pressure from an Executive
                                                 38
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 44 of 51



Branch intent on making more judicial nominations than the AO has determined are necessary.

The Judiciary, and the public it serves, would suffer from involvement in such partisan squabbles,

and a genuine need for additional judicial resources in particular circuits could go unmet.

                                          *       *       *

       There are multiple, independent reasons why unrestricted partisan political activity by AO

employees threatens to harm the Judiciary’s reputation for independence. Federal judges, with

whom AO employees work closely on Conference Committees and to whom those employees

provide confidential and sensitive counsel, would have sharply diminished willingness to rely on

the AO for objective, nonpartisan advice were they to learn of an employee’s partisan affiliations.

Meanwhile, because members of Congress and their staffs are especially attuned to partisan

politics, it is critically important for AO employees to protect their well-earned reputations for

independence, a prospect that would be severely dimmed if those same employees were permitted

free engagement in partisan politics. The general public, which as shown above has begun to

harbor an increasing tendency to view the Judiciary in terms of party politics, is also quite capable

of observing partisan conduct by AO employees, attributing it to the Judiciary, and thereby seeing

its declining esteem of the Judiciary’s independence accelerate. Finally, permitting partisan

political activity by AO employees has the realistic potential to color the Judiciary with a political

tint in the eyes of the other branches, and thereby draw it into the cyclical partisan disputes that

typify today’s political arena—a result directly at odds with the intended constitutional structure.

       Properly accorded the deference they are due, the foregoing predictions of harm—founded

on “realistic hypotheticals,” Mem. Op. 15—readily demonstrate how unrestricted partisan political

activity would visit a “‘necessary impact on the actual operation’ of the Government” that strikes

at the Judiciary’s defining independence from partisan influence. NTEU, 513 U.S. at 468 (quoting

Pickering, 391 U.S. at 571). If that diminished public respect for the Judiciary’s independence
                                                 39
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 45 of 51



were to take hold, moreover, it would be “very difficult if not impossible to reverse or eliminate

those perceptions, particularly in a political climate where members of the public often seek

affirmation of their own partisan preconceptions.” Cooney Decl. ¶ 17; see Connick, 461 U.S. at

152(no requirement that the government “allow events to unfold to the extent that the disruption .

. . is manifest before taking action”). Unlike some types of government harms, public withdrawal

of confidence in a branch of government cannot be easily undone—particularly for the Judiciary,

whose judges are not turned over and replenished by regular elections. The interest in preserving

public confidence in judicial independence—core to the Judiciary’s function in tripartite

government—outweighs the concededly strong interests of AO employees in political expression.

See NTEU, 513 U.S. at 473 & 475 n.21; Letter Carriers, 413 U.S. at 564-66.

       D.      The Challenged Restrictions on partisan political activity are reasonably
               necessary to protect the Judiciary’s independence from partisan politics.

       Because the Restrictions operate prospectively, the AO must show that their reach is

“‘reasonably necessary to protect’” its interest in guarding the Judiciary’s perceived independence

from partisan politics. Weaver, 87 F.3d at 1439 (quoting NTEU, 513 U.S. at 474). The Code’s

applicability to all AO employees—except “designated employees,” who are subject to more

restrictions—is reasonably necessary for three separate reasons, as set forth in the Duff declaration.

       First, although not every AO employee’s job functions would in the ordinary course entail

representing the broader Judiciary to the public or the other branches of government, it is difficult

to identify in advance which employees might be required to assume such functions, even

temporarily. Duff Decl. ¶¶ 15, 21. Director Duff could not predict with the certainty that would

be necessary to write into the Code exemptions for particular employees, or classes of employees,

which AO employees might at some point be called upon to represent the Judiciary publicly or

interact with a judge. See id. (“Because of the pervasive nature of the AO’s work to support the


                                                 40
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 46 of 51



other parts of the Judicial Branch, it is difficult to predict with any degree of certainty which AO

employees may be called upon to interact with a federal judge or representatives from the other

branches of government.”). To do so would have been unwise, as at any point there could emerge

a concerted media or political focus on a particular AO office that was previously considered

immune from public attention. Moreover, it is very likely that each AO employee is known to at

least several friends or family members to be employed on behalf of the Judiciary. Exposing one’s

partisan activities to just those several individuals would, in certain circumstances, be sufficient to

pose an incremental risk of harm to the Judicial Branch. As the Cooney and Weich declarations

indicate, information can travel quickly in Washington and can be exploited by motivated actors

intent on advancing political agendas. Cooney Decl. ¶ 16; Weich Decl. ¶¶ 14-15.

       Courts have long upheld speech restrictions based on broad categories of employees rather

than demanding granular justifications for particular positions. For example, the Supreme Court

brushed aside the distinction between federal employees on the one hand, and federal contractors

on the other, as “matters of detail for Congress”: “Whatever differences there may be between

administrative employees of the Government and industrial workers in its employ are differences

in detail so far as the constitutional power under review is concerned.” United Pub. Workers of

Am. (C.I.O.) v. Mitchell, 330 U.S. 75, 102 (1947). Similarly, the D.C. Circuit upheld agency-wide

speech restrictions, even when the “precise contours” of those restrictions were not “absolutely

necess[ary] . . . in the case of each and every employee ‘from the secretary pool on up to director.’”

Weaver, 87 F.3d at 1443 (quoting id. at 1453 (Wald, J., dissenting)). While the Court in NTEU

rejected the honoraria restriction, in part, due to its breadth, the “massive number of potential

speakers” affected there—nearly all Executive Branch employees—differs starkly from the

approximately 1,100 AO employees affected here. 513 U.S. at 467-68. And AO employees here

have job functions that are more closely connected to the rationale underlying the Restrictions,
                                                  41
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 47 of 51



unlike what in NTEU was an “immense class of workers with negligible power to confer favors

on those who might pay to hear them speak or to read their articles.” Id. at 473. Director Duff’s

decision to apply the Code to all AO employees is consistent with these precedents.

       Second, even if line-drawing among AO positions were feasible, it would have been

reasonable for Director Duff to have declined to do it. He properly recognized that an employee’s

job functions can evolve over time, that responsibilities can sometimes be shifted from one AO

employee to another and back, and that AO employees often work collaboratively in ways that go

beyond their formal, official job duties. Duff Decl. ¶¶ 15, 21. Given the flexibility in what an

employee does, or might be expected to do, in his or her job at the AO, it was reasonable for the

Director to allow for the likelihood of sometimes overlapping job functions, and therefore decline

to exempt particular positions from the Restrictions.

       Third and finally, the Director determined that even if all positions within the AO do not

carry equivalent risks of harm from partisan political activity, the AO’s efficiency and morale, and

by extension its work for the Judiciary, would suffer if the Restrictions did not apply universally.

Duff Decl. ¶ 21. Restrictions on public employee expression have been held permissible so long

as “damage to morale and efficiency is reasonably to be apprehended” from the restricted speech.

Jurgensen v. Fairfax Cty., 745 F.2d 868, 879 (4th Cir. 1984); id. (“If the perception of potential

harm or damage is present, that fact may outweigh any First Amendment rights involved.”). Here,

Director Duff reasonably forecast that adopting varying levels of restrictions, depending on the

AO component or even the specific position within a particular component, could lead to tension

among employees or even disruption within the office. That potential for discord is particularly

acute when the topic covered by the restriction—partisan politics—is inherently the subject of

intense debate. It was reasonable for Director Duff to decline to risk employee morale at an office

where “[a]ll AO employees work together to fulfill the constitutional and statutory mission of the
                                                42
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 48 of 51



federal Judiciary.” Duff Decl. ¶ 15. In short, there was a high possibility that exempting certain

employees (if that were feasible) would cause substantial internal harm to the AO. Permitting

some, but not all employees, to engage in unrestricted partisan political activities would also not

be consistent with the historical independence of the Judiciary from partisan politics.

       The AO-wide applicability of the Restrictions is justified because such an agency-wide

“sweep is ‘reasonably necessary to protect’” the Judicial Branch’s perceived independence from

partisan influence. Weaver, 87 F.3d at 1439 (quoting NTEU, 513 U.S. at 474).

II.    PLAINTIFFS HAVE FAILED TO ALLEGE FACTS ENTITLING THEM TO
       RELIEF ON THEIR FIFTH AMENDMENT VAGUENESS CLAIM AND, EVEN IF
       THEY HAD PROPERLY PLED THE CLAIM, IT IS BELIED BY THE EVIDENCE.

       Plaintiffs bring a second, alternative cause of action under the Fifth Amendment. The

Complaint asserts that the term “partisan political activity” in the AO Code of Conduct is

unconstitutionally vague in violation of the Fifth Amendment’s Due Process Clause. Compl. ¶ 51.

However, the Complaint is wholly devoid of any factual allegations supporting this claim and,

accordingly, the government is entitled to judgment thereon.

       A regulation is unconstitutionally vague if it fails to “provide adequate notice to a person

of ordinary intelligence that his conduct is illegal,” Buckley v. Valeo, 424 U.S. 1, 77 (1976), or

fails to provide “explicit standards for those who apply” it, Grayned v. City of Rockford, 408 U.S.

104, 108 (1972). “Where First Amendment rights are involved, an even ‘greater degree of

specificity’ is required.” Buckley, 424 U.S. at 77 (quoting Smith v. Goguen, 415 U.S. 566, 573

(1974)); see also Bynum v. U.S. Capitol Police Bd., 93 F. Supp. 2d 50, 59 (D.D.C. 2000).Yet,

“perfect clarity and precise guidance have never been required even of regulations that restrict

expressive activity.” Ward v. Rock Against Racism, 491 U.S. 781, 794 (1989).

       Nowhere in their Complaint do Plaintiffs allege that the AO Code “fails to give [them] a

reasonable opportunity to know what is prohibited,” “fails to provide explicit standards to those
                                                43
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 49 of 51



who enforce it,” or inhibits and chills “the free exercise of First Amendment freedoms . . . by its

uncertain meaning.” Bynum, 93 F. Supp. 2d at 59. To the contrary, Plaintiffs allege that Director

Duff’s July 10, 2017 memorandum constitutes “interpretive guidance” on the AO Code of Conduct

provisions and treat that memorandum as providing the “adequate notice” and “explicit standards”

that preclude a vagueness finding. Plaintiffs make hollow allusion to the concept of vagueness

only twice in the Complaint: (1) in their conclusory statement that “the term ‘partisan political

activity’ in the AOUSC Code of Conduct is unconstitutionally vague,” Compl. ¶ 51; and (2) in the

Requested Relief, in which Plaintiffs ask the Court to declare “that the Identified Restrictions of

the AOUSC Code of Conduct cannot be enforced . . . because the term ‘partisan political activity’

in the AOUSC Code of Conduct is unconstitutionally vague,” Compl. Requested Relief ¶ A.

Neither of these references to vagueness constitutes a factual allegation, let alone one that is

sufficient to “raise a right to relief above the speculative level . . . on the assumption that all the

allegations in the complaint are true.” Bell Atl., 550 U.S. at 555.

       Moreover, the simple fact that Plaintiffs’ Requested Relief asks the Court to enjoin not any

provision of the AO Code of Conduct itself but only the “Identified Restrictions” outlined in “the

interpretive guidance issued by Defendant Duff” in his July 10, 2017 memorandum, makes plain

that Plaintiffs’ grievance is not with the term “partisan political activity.” See Compl., ¶ 21 &

Requested Relief ¶ B. If it were, Plaintiffs would have asked the Court to enjoin Canon 5 of the

AO Code (or at least portions thereof). Because plaintiffs have not done so, the relief they seek

will not actually remedy the complained-of vagueness, because an injunction aimed at the

“Identified Restrictions” would not affect whatever remains of the term “partisan political activity”

that is vague because it lacks definition in the memorandum. In that regard, Plaintiffs’ Complaint

plainly demonstrates that Plaintiffs believe that the AO Code, together with Director Duff’s July



                                                  44
       Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 50 of 51



10, 2017 memorandum, provides clear notice of its restrictions. 2

       If, after considering the pleading deficiencies that defeat Plaintiffs’ Fifth Amendment

claim, there were any residual doubt about the purported vagueness of the term “partisan political

activity,” that doubt is readily allayed by the Director’s July 10, 2017 Memorandum and the many

steps the AO took to provide guidance to its employees. In the Memorandum to all employees,

the Director invited all AO employees to “submit any questions or comments” by use of an AO

intranet form. See ECF No. 2-5; Duff Decl. ¶ 24. The Director also attached to the Memorandum

a detailed chart specifying the activities that are and are not permissible under partisan political

activity restrictions (from which Plaintiffs have clearly been able to identify the Restrictions they

challenge in this case). ECF No. 2-5. Further, if additional guidance were still needed on what

activities are covered, the Director expressly invited AO employees to speak with their supervisors

and attorneys in the Office of the General Counsel. Id. Further still, the Director held multiple in-

person meetings with AO employees to explain the changes to the Code, and made available on

the AO’s intranet site guidance on the applicability of the Code. Duff Decl. ¶ 24. In sum, even if

Plaintiffs had properly pled a due process vagueness claim, any suggestion that the AO “fail[ed]

to give [Plaintiffs] a reasonable opportunity to know what is prohibited” by the term “partisan

political activity” is belied by the evidence. Bynum, 93 F. Supp. 2d at 59.

                                         CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Summary Judgment should be granted,

the preliminary injunction should be vacated, and Judgment should be entered for Defendant.


Dated: June 6, 2019                           Respectfully submitted,

2
 Plaintiffs’ vagueness claim is also susceptible to dismissal pursuant to Federal Rule of Civil
Procedure 12(c), which, like Rule 12(b)(6), compels dismissal when the plaintiff fails to furnish
“more than labels and conclusions” or “a formulaic recitation of the elements of a cause of action.”
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
                                                 45
Case 1:18-cv-01271-CRC Document 24-2 Filed 06/06/19 Page 51 of 51




                             JOSEPH H. HUNT
                             Assistant Attorney General

                             JENNIFER D. RICKETTS
                             Director
                             Federal Programs Branch

                             CHRISTOPHER R. HALL
                             Assistant Director
                             Federal Programs Branch

                              /s/ M. Andrew Zee
                             M. ANDREW ZEE (CA Bar No. 272510)
                             JULIE STRAUS HARRIS (DC Bar No. 1021928)
                             Trial Attorneys
                             United States Department of Justice
                             Civil Division, Federal Programs Branch
                             450 Golden Gate Avenue, Room 7-5395
                             San Francisco, CA 94102
                             Telephone: (415) 436-6646
                             Email: m.andrew.zee@usdoj.gov

                             Counsel for Defendant




                               46
